DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I Invention, claims 1-17, in the reply filed on May 12, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims may be made without serious burden.  This is not found persuasive, and the Examiner has already explicitly set forth reasons why a serious burden exists.  As stated in the restriction requirement, “…there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.”  Therefore, claims 18-20 are withdrawn from further consideration as being drawn to a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “a curvature of a corner of the first encapsulation layer” doesn’t make sense as the corner of the first encapsulation layer in the via structure is disclosed as having two straight sides, and is not curved.  Therefore, there is no curvature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Pub. 2006/0244131) in view of Yu (U.S. Pub. 2018/0247905).
Regarding claim 1, Kobayashi [Figs.3-17] discloses a method of manufacturing a semiconductor package, the method comprising:
forming a first substrate including a redistribution layer [Para.72];

forming a first encapsulation layer [14] covering the second substrate; and
forming a via structure [17] penetrating the first encapsulation layer, 
the forming the via structure including forming a first via hole [14A] in the first encapsulation layer [14], forming a photosensitive material layer [15] [Para.78] provided in the first via hole and covering a top surface of the first encapsulation layer, processing the photosensitive material layer to form a second encapsulation layer having a second via hole [15A], and filling the second via hole with a conductive material [35], and
a surface roughness of a sidewall of the first encapsulation layer [14] being greater than a surface roughness of a sidewall of the second encapsulation layer [15] [Paras.76,78] [first encapsulation layer 14 contains fillers and second encapsulation layer 15 does not contain fillers].
Kobayashi discloses substrate [11] comprising a wiring board, providing electrical connection to other substrates [Para.72].  Kobayashi fails to explicitly disclose providing a second substrate electrically connected to the redistribution layer and an interconnection layer on the first substrate.  However, Yu [Fig.21] discloses providing a second substrate [100,102,104] electrically connected to the redistribution layer [106] and an interconnection layer [132,138] on the first substrate [170].
Kobayashi [Para.78] discloses forming a photosensitive material layer [15] [comprising a liquid crystal polymer or a polyimide resin] provided in the first via hole and covering a top surface of the first encapsulation layer, and processing the photosensitive material layer to form a second encapsulation layer having a second via hole [15A].  Kobayashi fails to explicitly disclose exposing and developing the photosensitive material layer in the first via hole to form a second encapsulation layer having a second via hole.  However, Yu [Figs.10,13,16] discloses 
It would have been obvious to combine the teachings of Kobayashi and Yu as above, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Pub. 2006/0244131) in view of Yu (U.S. Pub. 2018/0247905) and Yu (U.S. Pub. 2014/0264930).
Regarding claim 13, Kobayashi [Figs.3-17] discloses a method of manufacturing a semiconductor package, the method comprising:
forming a first substrate including a redistribution layer;
providing a second substrate including a semiconductor chip electrically connected to the redistribution layer and an interconnection layer on the first substrate;
forming a first encapsulation layer covering the second substrate; and
forming a via structure penetrating the first encapsulation layer,
the forming the via structure including forming a first via hole in the first encapsulation layer, forming a photosensitive material layer provided in the first via hole and covering a top surface of the first encapsulation layer, exposing and developing the photosensitive material layer in the first via hole to form a second encapsulation layer having a second via hole, and filling the second via hole with a conductive material [disclosed by Kobayashi and Yu ’905 as discussed above in the treatment of claim 1].

a sidewall of the via structure having a first surface and a second surface [110A,110B],
the first surface of the sidewall of the via structure being inclined with respect to a top surface of the second substrate, and
the second surface of the sidewall of the via structure being inclined with respect to each of the first surface of the sidewall of the via structure and the top surface of the second substrate.
It is obvious and well-known that sidewall of via structures can be vertical, sloped, or stepped, with varying diameters.  It would have been obvious to provide the claimed sidewall of the via structure, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-6 and 12, Kobayashi [Figs.3-17] discloses
wherein the forming the via structure includes forming a seed layer [32] after the forming the second encapsulation layer and before the filling the second via hole with the conductive material [35], and the via structure [17] includes the seed layer [32,35];

wherein the forming a via structure includes forming the seed layer by performing a sputtering process [This is an obvious alternative to Kobayashi’s disclosure of a plating process, Para.98];

wherein the forming the via structure includes forming the seed layer [32] so the seed layer conformally covers a top surface of the interconnection layer [12] exposed by the second 

wherein the first encapsulation layer [14] includes an insulating resin and fillers in the insulating resin [Para.76];

wherein the second encapsulation layer [15] includes a photo-imageable dielectric resin [Para.78];

wherein a top surface of the photosensitive material layer overlaps with the first via hole and is formed to be concave [This appears obvious depending on the amount of material being formed and its flowability, as more material will fill the first via hole causing the a concave structure above the first via hole].

Regarding claims 7-9 and 17, Kobayashi [Para.97] discloses opening 15A in layer 15 can be done with a laser, but fails to explicitly disclose
Wherein the exposing and developing the photosensitive material layer includes exposing the photosensitive material layer by performing an exposure process using a laser direct imaging (LDI) exposure apparatus or an ultraviolet direct imaging (UVDJ) exposure apparatus;
wherein the LDI exposure apparatus uses a single-wavelength laser selected from a range of 380nm to 420nm;
wherein the UVDI exposure apparatus uses laser having a wavelength band of 300nm to 500nm.
However, the process of exposing and developing the photosensitive material layer by performing an exposure process using various exposure process and apparatus is well-known KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 10-11, Kobayashi [Para.97] discloses a roughening treatment or desmear treatment after forming the second via hole [15A], but fails to explicitly disclose
further comprising:
performing a desmear process on a top surface of the interconnection layer and a sidewall of the first encapsulation layer, wherein 
the top surface of the interconnection layer and the sidewall of the first encapsulation layer are exposed by the first via hole, and
the performing the desmear process is performed during the forming the via structure between the forming the first via hole and the forming the photosensitive material layer;
wherein the first encapsulation layer includes an insulating resin and fillers in the insulating resin, and
wherein the desmear process removes portions of the fillers that protrude from the sidewall of the first encapsulation layer.
However, it would be obvious the carry out the desmear process before or after forming the second via hole.  It would have been obvious to provide the desmear process as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


wherein the second surface [110A,110B] of the sidewall of the via structure has a constant gradient with respect to each of the first surface of the sidewall of the via structure and the top surface of the second substrate.

Regarding claim 16, Kobayashi [Figs.8-10] discloses wherein the forming the via structure includes forming a seed layer [32] after the forming the second encapsulation layer [15] and before the filling the second via hole with the conductive material [35], and the via structure [17] includes the seed layer [32,35].  Kobayashi discloses forming the seed layer by performing a plating process [Para.98], but fails to explicitly disclose forming a seed layer by performing a sputtering process.  However, plating and sputtering are suitable alternatives in material deposition.  It would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/BAC H AU/Primary Examiner, Art Unit 2822